Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a cleaner comprising a cleaner body, an extension tube extending in one direction from the cleaner body, adjustable in length, and having an end to which a nozzle is coupled; and a support device supporting the cleaner in a state in which the extension tube has a length less than a maximum length, wherein the support device comprises: a base seated on a floor, a stand extending upwardly from the base, and a support body that is connected to an upper end of the stand and supporting that supports the cleaner body such that the end of the extension tube faces the floor, the support body being vertically spaced apart from the base, [[and]] wherein the extension tube comprises: a first tube to which the nozzle is connected, and a second tube slidingly coupled to the first tube and connected to the cleaner body, and wherein the support body defines fixing grooves that are recessed from inner surfaces of the support body in a direction perpendicular to an extending direction of the extension tube, the fixing grooves being configured to guide insertion or separation of the cleaner body along the extending direction of the extension tube” fails to render the claimed invention obvious or anticipated. For instance, US20160051109 discloses a charging stand having a groove portion defined by element 422 for receiving a cleaning device further having a base for receiving the bottom part of the cleaning device. However, '1109 fails to disclose “a cleaner comprising a cleaner body ,an extension tube  and wherein the extension tube comprises: a first tube to which the nozzle is connected, and a second tube slidingly coupled to the first tube and connected to the cleaner body, and wherein the support body defines fixing grooves that are recessed from inner surfaces of the support body in a direction perpendicular to an extending direction of the extension tube, the fixing grooves being configured to guide insertion or separation of the cleaner body along the extending direction of the extension tube.” Further search and consideration has failed to render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 1-20 have been considered as being allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723